
	

114 HR 3679 IH: To provide that the Social Security Administration pay fees associated with obtaining birth certificate or State identification card for purposes of obtaining a replacement social security card for certain victims of domestic violence, and for other purposes.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3679
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Murphy of Florida (for himself, Mr. Hastings, Mrs. Bustos, Mr. Delaney, Mr. Poe of Texas, Ms. Edwards, Ms. Duckworth, Ms. Kuster, Mr. Swalwell of California, Mr. Pittenger, Mr. Schiff, Ms. Jackson Lee, Mrs. Napolitano, Ms. Norton, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide that the Social Security Administration pay fees associated with obtaining birth
			 certificate or State identification card for purposes of obtaining a
			 replacement social security card for certain victims of domestic violence,
			 and for other purposes.
	
	
		1.Responsibility of Social Security Administration to pay fees associated with obtaining birth
			 certificate or State identification card for purposes of obtaining a
			 replacement social security card for certain victims of domestic violence
 (a)In generalSection 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended— (1)by inserting (i) before The Commissioner; and
 (2)by adding after and below the end the following new clause:  (ii) (I)In the case of a person described in subclause (II) who has submitted to the Commissioner an application to replace a social security card issued to the person, the Commissioner shall pay, upon request by the person, any fees charged by any governmental authority for furnishing the person with any of the following documents required to be submitted as part of the application:
 (aa)A birth certificate of the person. (bb)An identification card issued to the person by a State, that shows that the person is a resident of the State.
 (II)A person described in this subclause is a person who is verified by the staff of a victim service program, an attorney, a medical professional, or a mental health professional from whom the person has sought assistance relating to domestic violence, dating violence, family violence, sexual assault, or stalking (or the effects of such abuse) to be a victim of domestic violence, dating violence, family violence, sexual assault, or stalking.
 (III)The provision by a person described in subclause (I) of authorization to release information about the person, and the provision of information pursuant to the authorization, shall not be construed to be a waiver of any privilege of the person, under Federal or State law, relating to the confidentiality of communications between a domestic violence victim and an advocate of such a victim.
 (IV)In this clause— (aa)the terms domestic violence, dating violence, sexual assault, and stalking each have the meanings given such terms in section 40002(a) of the Violence Against Women Act of 1994; and
 (bb)the term family violence has the meaning given the term in section 302 of the Family Violence Prevention and Services Act.. (b)Effective dateThe amendments made by subsection (a) shall apply to applications submitted after the 90-day period that begins with the date of the enactment of this Act.
			
